PER CURIAM. *
Relator, Jan Marie Manno, seeks review of the trial court’s judgment holding her in contempt of court and imposing sanctions for her failure to comply with scheduled visitation.
A review of the facts indicates that counsel for respondents faxed correspondence to relator’s attorney on September 25, 1996 at 5:20 p.m., selecting a date of September 28, 1996 for visitation to commence. Relator’s counsel was not made aware of the fax until September 30, 1996 and did not relay this information to relator until that date.
When relator did not comply with the September 28, 1996 visitation, respondents filed a rule for contempt. Although the trial court characterized the incident as a “misunderstanding,” it held relator in contempt of court and imposed sanctions.
Under La.Code Civ.P. art. 224(2), constructive contempt is defined as “wilful disobedience of any lawful judgment, order, mandate, writ, or process of the court.” Clearly, relator’s conduct did not rise to the level of wilful disobedience, but was at most a good faith misunderstanding.
Accordingly, the application is granted, and the judgment of the trial court holding *1324relator in contempt of court and imposing sanctions is reversed and set aside.

 Traylor, J. not on panel. Rule IV, Part 2, § 3.